As filed with the U.S. Securities and Exchange Commission on April 15, 2015 1933 Act File No. 333-125838 1940 Act File No. 811-21777 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x PRE-EFFECTIVE AMENDMENT NO. ¨ POST-EFFECTIVE AMENDMENT NO. 61 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x AMENDMENT NO. 63 (CHECK APPROPRIATE BOX OR BOXES) JOHN HANCOCK FUNDS III (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) BOSTON, MASSACHUSETTS 02210-2805 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE (617) 663-2999 JOHN J. DANELLO, ESQ. BOSTON, MASSACHUSETTS 02210-2805 (NAME AND ADDRESS OF AGENT FOR SERVICE) COPIES OF COMMUNICATIONS TO: MARK P. GOSHKO, ESQ. K & L GATES LLP ONE LINCOLN STREET BOSTON, MASSACHUSETTS 02111-2950 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 ¨ on (date) pursuant to paragraph (b) of Rule 485 ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ¨ on (date) pursuant to paragraph (a)(1) of Rule 485 ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ¨ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the Class R2, Class R4, and Class R6 shares of John Hancock Core High Yield Fund; the Class R2, Class R4, and Class R6 shares of John Hancock International Growth Fund; and the Class R2, Class R4, and Class R6 shares of John Hancock Strategic Growth Fund. No information contained herein is intended to amend or supersede any prior filing relating to any other series or classes of the Registrant. TABLE OF CONTENTS SIGNATURES Exhibit Index EX-101 Instance Document EX-101 Schema Document EX-101 Calculation Linkbase Document EX-101 Labels Linkbase Document EX-101 Presentation Linkbase Document EX-101 Definition Linkbase Document SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston, and The Commonwealth of Massachusetts on the 15 h day of April, 2015. John Hancock Funds III By: /s/ Andrew G. Arnott Name: Andrew G. Arnott Title: President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Andrew G. Arnott President April 15, 2015 Andrew G. Arnott /s/ Charles A. Rizzo Chief Financial Officer April 15, 2015 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee April 15, 2015 Charles L. Bardelis /s/ James R. Boyle* Trustee April 15, 2015 James R. Boyle /s/ Craig Bromley* Trustee April 15, 2015 Craig Bromley /s/ Peter S. Burgess * Trustee April 15, 2015 Peter S. Burgess /s/ William H. Cunningham * Trustee April 15, 2015 William H. Cunningham /s/ Grace K. Fey * Trustee April 15, 2015 Grace K. Fey /s/ Theron S. Hoffman * Trustee April 15, 2015 Theron S. Hoffman /s/ Deborah C. Jackson* Trustee April 15, 2015 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee April 15, 2015 Hassell H. McClellan /s/ James M. Oates * Trustee April 15, 2015 James M. Oates /s/ Steven R. Pruchansky* Trustee April 15, 2015 Steven R. Pruchansky /s/ Gregory A. Russo * Trustee April 15, 2015 Gregory A. Russo /s/ Warren A. Thomson * Trustee April 15, 2015 Warren A. Thomson *By: Power of Attorney By: /s/ Ariel Ayanna Ariel Ayanna Attorney-in-Fact * Pursuant to Power of Attorney Filed with Post-Effective Amendment No. 59 to the Trust’s Registration Statement on March 13, 2015 Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Labels Linkbase Document EX-101.LAB XBRL Taxonomy Extension Presentation Linkbase Document EX-101.PRE XBRL Taxonomy Extension Definition Linkbase Document
